      Case 4:20-cv-05095-TOR      ECF No. 15    filed 10/27/20   PageID.83 Page 1 of 17




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    WYCKOFF FARMS,
      INCORPORATED, a Washington                   NO. 4:20-CV-5095-TOR
 8    corporation,
                                                   ORDER DENYING DEFENDANTS’
 9                               Plaintiff,        MOTION TO DISMISS AND
                                                   ALTERNATIVE MOTION FOR A
10           v.                                    MORE DEFINITE STATEMENT

11    INDUSTRIAL CONTROL
      CONCEPTS, INC., d/b/a ICC, INC.,
12    a Missouri corporation, ICC
      NORTHWEST, INC., an Oregon
13    corporation, and ICC TURNKEY,
      INC., a Missouri corporation,
14
                                 Defendants.
15

16         BEFORE THE COURT is Defendants’ Motion to Dismiss for Failure to

17   State a Claim and Alternative Motion for a More Definite Statement (ECF No. 11).

18   These matters were submitted for consideration without oral argument. The Court

19   has reviewed the record and files herein, the completed briefing, and is fully

20   informed. For the reasons discussed below, Defendants’ Motion to Dismiss for


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 1
       Case 4:20-cv-05095-TOR      ECF No. 15     filed 10/27/20   PageID.84 Page 2 of 17




 1   Failure to State a Claim and Alternative Motion for a More Definite Statement

 2   (ECF No. 11) is DENIED.

 3                                     BACKGROUND

 4         This case generally concerns construction contracts related to an extraction

 5   facility. ECF No. 1. On June 12, 2020, Plaintiff filed a Complaint against

 6   Defendants Industrial Control Concepts Inc. (“ICC”), ICC Northwest, Inc. (“ICC

 7   NW”), and ICC Turnkey, Inc. (“ICC Turnkey”). ECF No. 1. On September 10,

 8   2020, Defendants filed the instant Motion to Dismiss for Failure to State a Claim

 9   and Alternative Motion for a More Definite Statement. ECF No. 11. Plaintiff and

10   Defendants timely filed their respective response and reply. ECF Nos. 12-13. The

11   following facts are drawn from Plaintiff’s Complaint and construed in the light

12   most favorable to Plaintiff. Shwarz v. United States, 234 F.3d 428, 435 (9th Cir.

13   2000).

14         In May 2019, Plaintiff Wyckoff Farms solicited quotes from Defendants for

15   stainless steel tanks for use in an extraction plant Plaintiff intended to build in

16   Prosser, Washington. ECF No. 1 at 2, ¶ 8. On May 17, 2019, the parties executed

17   an agreement (the “Tank Contract”) for the purchase of 30 stainless steel tanks for

18   $876,000. ECF No. 1 at 3, ¶ 9.

19         On or about June 14, 2019, the parties executed a second agreement (the

20   “Engineering Contract”) pertaining to the engineering of the extraction plant. ECF


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 2
      Case 4:20-cv-05095-TOR       ECF No. 15   filed 10/27/20   PageID.85 Page 3 of 17




 1   No. 1 at 3, ¶ 11. The Engineering Contract required Defendants “to deliver ‘an

 2   engineering report, documents, diagrams, and models that integrate and close the

 3   gaps between the various components of the Wyckoff Extraction facility…’ and

 4   prepare proposals for the piping system, multi zone CIP system, and integrated

 5   control and data collection system.” ECF No. 1 at 3, ¶ 12. Defendants represented

 6   that the Engineering Contract would “identify the full scope of work and materials

 7   required to integrate the various components” needed for the extraction facility.

 8   ECF No. 1 at 3, ¶ 13.

 9           On or about August 9, 2019, the parties executed a third agreement (the

10   “Piping Contract”) regarding the interconnective piping needed at the extraction

11   facility. ECF No. 1 at 3, ¶ 14. The Piping Contract “required [Defendants] to

12   design, fabricate, and deliver piping needed to connect the various Extraction

13   Project components for a fixed price of $368,000.” ECF No. 1 at 4, ¶ 15.

14   Defendants also “agreed to install and build the Piping Contract system on a time

15   and material basis plus travel expenses, not to exceed $135,000. ECF No. 1 at 4,

16   ¶ 16.

17           On or about August 19, 2019, the parties executed a fourth agreement (the

18   “Control System Contract”) regarding the electronic control system needed at the

19   extraction facility. ECF No. 1 at 4, ¶ 17. The Control System Contract “required

20   [Defendants] to design, fabricate, and deliver the electronic system needed to


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 3
      Case 4:20-cv-05095-TOR       ECF No. 15    filed 10/27/20   PageID.86 Page 4 of 17




 1   operate the various Extraction Project components at a fixed price of $801,000.”

 2   ECF No. 1 at 4, ¶ 18. Defendants “agreed to install and build the Control System

 3   Contract components on a time and materials basis plus travel expenses, not to

 4   exceed $140,000.” ECF No. 1 at 4, ¶ 19. Additionally, under the Control System

 5   Contract, commissioning and start up was provided for at an hourly rate for the

 6   commissioning and start-up engineer, not to exceed $54,000. ECF No. 1 at 4, ¶ 20.

 7   Finally, “out-of-scope materials necessary to carry the Piping Contract and Control

 8   System Contract were to be provided on a cost plus 10% basis.” ECF No. 1 at 4,

 9   ¶ 21.

10           Each contract incorporates the same appendix, requiring Defendants to

11   “defend, indemnify, and hold harmless [Plaintiff] from and against all claims,

12   actions, proceedings, liabilities, losses, damages, costs and expenses, arising out of

13   third party actions, including reasonable attorney’s fees and defense costs, which

14   [Plaintiff] may sustain resulting from the acts or omissions of [Defendants].” ECF

15   No. 1 at 7, ¶¶ 39-40.

16           Once the parties executed the four contracts, Defendants notified Plaintiff

17   that it “identified 686 missing pieces of equipment, valves, instruments, and

18   specialty items that [were] currently not supplied by any other vendor under

19   contract. In addition … substantial amounts of installation, including piping,

20   insulation, structures, and electrical work, is uncovered.” ECF No. 1 at 5, ¶ 22.


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 4
       Case 4:20-cv-05095-TOR     ECF No. 15    filed 10/27/20   PageID.87 Page 5 of 17




 1   Defendants informed Plaintiff that an additional agreement (the “Gap Contract”)

 2   was needed to address the missing equipment and uncovered work. ECF No. 1 at

 3   5, ¶ 24. Plaintiff relied on Defendants’ expertise and representations and executed

 4   the Gap Contract, requiring Defendants “to procure and deliver all remaining

 5   materials needed to operate the various Extraction Project components at a fixed

 6   price of $1,638,195.” ECF No. 1 at 5, ¶ 25. Defendants “agreed to install the Gap

 7   Contract components on a time and materials basis, estimated at $922,572, plus

 8   travel expenses.” ECF No. 1 at 5, ¶ 26. Additional out-of-scope materials

 9   necessary for this contact were to be provided on a cost plus 15% basis. ECF No.

10   1 at 6, ¶ 27.

11          In April 2020, Plaintiff discovered Defendants had significantly overbilled

12   on the extraction facility projects by double-billing certain equipment and

13   materials, charging for work not actually performed, and charging for travel

14   expenses not related to the contracts or pre-approved by Plaintiff. ECF No. 1 at 6,

15   ¶¶ 29-31, 33. Plaintiff requested documentation to substantiate the bills, and

16   Defendants submitted falsified time card records. ECF No. 1 at 6, ¶ 32.

17          That same month, Plaintiff discovered that Defendants were not paying their

18   subcontractors. ECF No. 1 at 7, ¶ 35. As a result, Plaintiff sought assurances that

19   Defendants could complete the contract work, which Defendants failed to provide.

20   ECF No. 1 at 7, ¶¶ 36-37. Plaintiff notified Defendants that it believed they


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 5
       Case 4:20-cv-05095-TOR       ECF No. 15     filed 10/27/20   PageID.88 Page 6 of 17




 1   anticipatorily repudiated their contracts, and Defendants subsequently discontinued

 2   all work on the extraction facility. ECF No. 1 at 7, ¶ 38.

 3         On May 27, 2020 one of Defendants’ subcontractors, NIPR, LLP, recorded a

 4   Notice of Claim of Lien against Plaintiff’s property. ECF No. 1 at 7-8, ¶¶ 41-42.

 5   The lien claims that Defendant “ICC NW owes NIPR the principal amount of

 6   $314,792.15 plus interest at a rate of 12% for work performed on the Extraction

 7   Project for which NIPR has not been paid.” ECF No. 1 at 8, ¶ 42.

 8         Defendants have refused to defend, indemnify, or hold harmless Plaintiff

 9   from the subcontractor’s lien as required under the appendix attached to each

10   contract. ECF No. 1 at 8, ¶ 43. Plaintiff has also overpaid Defendants no less than

11   $1.3 million. ECF No. 1 at 6, ¶ 34.

12                                        DISCUSSION

13      A. Motion to Dismiss Standard

14         Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may

15   move to dismiss the complaint for “failure to state a claim upon which relief can be

16   granted.” “The burden of demonstrating that no claim has been stated is upon the

17   movant.” Glanville v. McDonnell Douglas Corp., 845 F.2d 1029 (9th Cir. 1988).

18   A motion to dismiss for failure to state a claim will be denied if the plaintiff alleges

19   “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

20


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 6
       Case 4:20-cv-05095-TOR      ECF No. 15    filed 10/27/20   PageID.89 Page 7 of 17




 1   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

 2   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 3         While the plaintiff’s “allegations of material fact are taken as true and

 4   construed in the light most favorable to the plaintiff[,]” the plaintiff cannot rely on

 5   “conclusory allegations of law and unwarranted inferences [] to defeat a motion to

 6   dismiss for failure to state a claim.” In re Stac Elecs. Sec. Litig., 89 F.3d 1399,

 7   1403 (9th Cir. 1996) (citation and brackets omitted). That is, the plaintiff must

 8   provide “more than labels and conclusions, and a formulaic recitation of the

 9   elements.” Twombly, 550 U.S. at 555. When deciding, the Court’s review is

10   limited to the complaint, documents incorporated into the complaint by reference,

11   and judicial notice. Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d

12   1049, 1061 (9th Cir. 2008) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

13   U.S. 308, 322 (2007)).

14      B. Breach of Contract

15         Defendants argue Plaintiff has failed to state a claim for breach of contract

16   “[b]ecause Plaintiff fails to allege facts that show how each Defendant was a party

17   to each contract, and that each Defendant breached a precise duty under specific

18   contract provision.” ECF No. 11 at 4. Plaintiff argues that the factual

19   representations apply to each Defendant, and Defendants will have to engage in

20   discovery for more specific details. ECF No. 12 at 6.


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 7
      Case 4:20-cv-05095-TOR      ECF No. 15    filed 10/27/20   PageID.90 Page 8 of 17




 1         Under Washington law, a plaintiff “must prove a valid contract between the

 2   parties, breach, and resulting damage.” Lehrer v. State, Dep’t of Soc. & Health

 3   Servs., 101 Wash. App. 509, 516 (2000) (internal citation omitted).

 4         Here, the essence of Defendants’ argument is that Plaintiff must be more

 5   specific by delineating duties as to each separate Defendant. Plaintiff has

 6   identified the existence of five contracts. See ECF No 1. at 3-6, ¶¶ 9-27. Plaintiff

 7   alleges that each Defendant had obligations under these contracts, materially

 8   breached these contracts, and Plaintiff suffered harm as a result. ECF No. 1 at 8,

 9   ¶¶ 44-48. At this stage, Plaintiff has plausibly alleged a breach of contract claim as

10   to each Defendant.

11      C. Anticipatory Repudiation

12         Defendants argue Plaintiff has failed to state a claim for anticipatory

13   repudiation where Plaintiff “fails to plead 1) the contracts and provisions which

14   required Defendants to provide ‘adequate assurances’ to Plaintiff, and 2) what

15   clear and positive statements were made by Defendants which express their intent

16   to repudiate the contracts.” ECF No. 11 at 5-6. Plaintiff argues that Defendants

17   anticipatorily breached the contracts where Defendants failed “to pay

18   subcontractors” … “coupled with their act of walking off the job once financial

19   assurances were requested.” ECF No. 12 at 8.

20


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 8
       Case 4:20-cv-05095-TOR      ECF No. 15    filed 10/27/20   PageID.91 Page 9 of 17




 1         Under Washington law, an anticipatory breach occurs when a party to a

 2   bilateral contract either expressly or impliedly repudiates the contract prior to

 3   performance. Wallace Real Estate Inv., Inc. v. Groves, 124 Wash. 2d 881, 898

 4   (1994). Repudiation occurs by a “positive statement or action by the promisor

 5   indicating distinctly and unequivocally that he either will not or cannot

 6   substantially perform any of his contractual obligations.” Id. (internal quotation

 7   omitted).

 8         Defendants focus on the lack of “clear and positive statements.” ECF No.

 9   11 at 6. However, statements are not the only way to anticipatorily breach a

10   contract. Plaintiff’s allegations in the Complaint – that Defendants failed “to pay

11   subcontractors” and walked “off the job once financial assurances were requested”

12   – plausibly states actions by Defendants that indicate Defendants would not

13   substantially perform on the remaining contractual obligations. ECF No. 12 at 8.

14   Therefore, Plaintiff has plausibly alleged a claim for anticipatory repudiation as to

15   each Defendant.

16      D. Unjust Enrichment

17         Defendants argue Plaintiff has failed to state a claim for unjust enrichment

18   because “Plaintiff already alleged the ‘overcharging’ was a material breach of an

19   express contract.” ECF No. 11 at 7. Plaintiff argues that it may plead theories in

20   the alternative. ECF No. 12 at 9.


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 9
      Case 4:20-cv-05095-TOR       ECF No. 15    filed 10/27/20   PageID.92 Page 10 of 17




 1         Under Rule 8(d)(2), a plaintiff “may set out 2 or more statements of a claim

 2   or defense alternatively or hypothetically, either in a single count or defense or in

 3   separate ones.” Additionally, a plaintiff “may state as many separate claims or

 4   defenses as it has, regardless of consistency.” Fed. R. Civ. P. 8(d)(3).

 5         Under Washington law, an unjust enrichment claim requires the plaintiff to

 6   show “(1) the defendant receives a benefit, (2) the received benefit is at the

 7   plaintiff’s expense, and (3) the circumstances make it unjust for the defendant to

 8   retain the benefit without payment.” Young v. Young, 164 Wash. 2d 477, 484-85

 9   (2008). As such, “[u]njust enrichment is the method of recovery for the value of

10   the benefit retained absent any contractual relationship because notions of fairness

11   and justice require it.” Id. at 484 (internal citation omitted).

12         Here, Plaintiff alleges Defendants “overcharged and double-charged

13   [Plaintiff] for work that was never performed, materials that were never delivered,

14   and costs that were not incurred on the Wyckoff Extraction Project,” “[Defendants]

15   received in excess of $1.3 million in unearned funds from [Plaintiff],” and “it is

16   unjust for Defendants to retain the benefit of the funds it received in excess of what

17   it was entitled to for the work actually performed and materials actually supplied.”

18   ECF No. 1 at 9-10, ¶¶ 55-57. As the existence and validity of Plaintiff’s earlier

19   referenced contracts have not been determined as a matter of law, Plaintiff’s

20   alternative theory is plausible. If this Court determines in subsequent proceedings


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 10
      Case 4:20-cv-05095-TOR      ECF No. 15    filed 10/27/20   PageID.93 Page 11 of 17




 1   that an enforceable contract exists between the parties, Plaintiff’s unjust

 2   enrichment claim cannot stand. However, at this stage, Plaintiff has properly

 3   alleged an alternative claim for unjust enrichment as to each Defendant.

 4      E. Failure to Defend and Indemnify

 5         Defendants argue Plaintiff has failed to state a claim for failure to defend

 6   and indemnify because Plaintiff failed to provide “Defendants with any notice of

 7   what contract and term Plaintiff is claiming imposes the duty to defend and

 8   indemnify Plaintiff” and Plaintiff “fails to adequately identify the third-party

 9   claims which Plaintiff is purportedly alleging that each Defendant has a duty to

10   indemnify and defend Plaintiff against.” ECF No. 11 at 8. Plaintiff argues that it

11   adequately pleads the claim by pointing to provisions in the Complaint that

12   identify the contracts, contract term requiring Defendants to defend indemnify, and

13   third-party claims triggering the contract term. ECF No. 12 at 11-12.

14         Under Washington law, the duty to defend “arises when a complaint against

15   the insured, construed liberally, alleges facts which could, if proven, impose

16   liability upon the insured within the policy’s coverage.” Mut. of Enumclaw Ins.

17   Co. v. USF Ins. Co., 164 Wash. 2d 411, 420-421 (2008) (internal citation omitted).

18   However, the duty to defend “is separate from, and broader than, the duty to

19   indemnify.” Hayden v. Mut. of Enumclaw Ins. Co., 141 Wash. 2d 55, 64 (2000).

20   While the duty to defend exists “merely if the complaint contains any factual


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 11
      Case 4:20-cv-05095-TOR      ECF No. 15     filed 10/27/20   PageID.94 Page 12 of 17




 1   allegations which could render the insurer liable to the insured under the policy,”

 2   the “duty to indemnify hinges on the insured’s actual liability to the claimant and

 3   actual coverage under the policy.” Id. The “duties to defend and indemnify do not

 4   become legal obligations until a claim for defense or indemnity is tendered.” Mut

 5   of Enumclaw Ins. Co., 164 Wash. 2d at 421.

 6         Contrary to Defendants’ contentions, Plaintiff identified an indemnity clause

 7   that was incorporated by reference into each contract with an appendix, which

 8   requires Defendants to “defend, indemnify, and hold harmless [Plaintiff] from and

 9   against all claims, actions, proceedings, liabilities, losses, damages, costs and

10   expenses, arising out of third party actions, including reasonable attorney’s fees

11   and defense costs, which [Plaintiff] may sustain resulting from the acts or

12   omissions of [Defendants].” ECF No. 1 at 7, ¶¶ 39-40. Plaintiff also identified the

13   third-party claim triggering the indemnity clause, and Defendants’ refusal to

14   defend and indemnify on the same. ECF No. 1 at 7-8, ¶¶ 41-43. Thus, Plaintiff

15   adequately pleads a claim for failure to defend and indemnify.

16      F. Unfair and Deceptive Business Practices

17         Defendants argue Plaintiff has failed to state a claim for unfair and deceptive

18   business practices by failing to plead facts “to indicate: (a) the nature of the unfair

19   or deceptive act or practice; (b) the public interest impact; or (c) the causal link

20   between the alleged deceptive act and each particular Defendant.” ECF No. 11 at


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 12
      Case 4:20-cv-05095-TOR      ECF No. 15     filed 10/27/20   PageID.95 Page 13 of 17




 1   9. Defendants requests this claim be dismissed or amended to plead specific facts.

 2   Id. Plaintiff argues it identified the deceptive acts by alleging Defendants

 3   submitted fraudulent records for payment, it shows the public interest impact on “a

 4   clear pattern of deceptive billing practices,” and it demonstrates the causation

 5   alleged as to each individual Defendant. ECF No. 12 at 13-14.

 6         The Washington Consumer Protection Act (“CPA”) prohibits “[u]nfair

 7   methods of competition and unfair or deceptive acts or practices in the conduct of

 8   any trade or commerce.” RCW 19.86.020. Under RCW 19.86.090, “[a]ny person

 9   who is injured in his or her business or property by a violation of RCW 19.86.020

10   … may bring a civil action” to recover actual damages. To prevail on a CPA

11   claim, “the plaintiff must prove an (1) unfair or deceptive act or practice; (2)

12   occurring in trade or commerce; (3) public interest impact; (4) injury to plaintiff in

13   his or her business or property; [and] (5) causation.” Klem v Washington Mut.

14   Bank, 176 Wash. 2d 771, 782 (2013) (quoting Hangman Ridge Training Stables,

15   Inc. v. Safeco Title Ins. Co., 105 Wash. 2d 778, 780 (1986)).

16         The Court finds that Plaintiff has sufficiently alleged facts to the first,

17   second, fourth, and fifth elements. Under the first element, Plaintiff’s allegations

18   that Defendants’ overcharged, double billed, and falsified records constitute an

19   unfair or deceptive act or practice. ECF No. 1 at 6-7, ¶¶ 29-33; see State Farm

20   Fire & Cas. Co. v. Huynh, 92 Wash. App. 454, 459 (1998) (Defendant’s false


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 13
      Case 4:20-cv-05095-TOR      ECF No. 15     filed 10/27/20   PageID.96 Page 14 of 17




 1   billings and reports made for the purpose to increase profits subject to the CPA).

 2   Under the second element, Plaintiff sufficiently alleges that these contracts were

 3   based on the sale of services for the construction of the extraction facility, meeting

 4   the definition of “trade and commerce.” See RCW 19.86.010(2). Under the fourth

 5   and fifth elements, Plaintiff has adequately alleged that Defendant’s overcharging

 6   and double billing caused it economic injury in the overpayment of $1.3 million to

 7   Defendants. ECF No. 1 at 6, ¶ 34.

 8         Under the third element, “[o]rdinarily, a breach of a private contract

 9   affecting no one but the parties to the contract is not an act or practice affecting the

10   public interest.” Hangman Ridge, 105 Wash. 2d at 790. However, a plaintiff can

11   establish that the private “lawsuit would serve the public interest by showing a

12   likelihood that other plaintiffs have been or will be injured in the same fashion.”

13   Trujillo v. Nw. Tr. Servs., 183 Wash. 2d 820, 835 (2015) (internal citations

14   omitted). To assess the public interest in a private dispute, courts are guided by

15   “(1) whether the defendant committed the alleged acts in the course of his/her

16   business, (2) whether the defendant advertised to the public in general, (3) whether

17   the defendant actively solicited this particular plaintiff, and (4) whether the

18   plaintiff and defendant have unequal bargaining positions.” Id. at 836. No one

19   factor is dispositive. Id.

20


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 14
      Case 4:20-cv-05095-TOR       ECF No. 15    filed 10/27/20   PageID.97 Page 15 of 17




 1         Here, even viewed in light most favorable to Plaintiff, Plaintiff has failed to

 2   allege the public’s interest. Plaintiff summarily alleges that Defendants’ conduct

 3   affects the public interest. ECF No. 1 at 10, ¶ 63. This conclusory legal assertion

 4   is insufficient to plausibly state a claim. See In re Stac Elecs. Sec. Litig., 89 F.3d at

 5   1403. Without alleging more facts indicative of public interest, Plaintiff’s unfair

 6   and deceptive business practices claim cannot survive a motion to dismiss.

 7      G. Leave to Amend Complaint

 8         Defendants argue that the claims against Defendants ICC NW, Inc. and ICC

 9   Turnkey, Inc. should be dismissed without leave to amend because “Plaintiff

10   conveniently clusters Defendants together, improperly refers to them collectively,

11   and then fails to identify claims against each individual Defendant as it is legally

12   required to do at this stage.” ECF No. 11 at 9. Defendants further argue that “ICC

13   Inc. is the only party named in all of the contracts.” ECF No. at 9-10.

14         Rule 15(a)(2) instructs courts to “feely give leave [to amend] when justice so

15   requires.” “This policy is to be applied with extreme liberality.” Eminence

16   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quotation and

17   citation omitted). However, a court may deny leave to amend “due to undue delay,

18   bad faith or dilatory motive on the part of the movant, repeated failure to cure

19   deficiencies by amendments previously allowed, undue prejudice to the opposing

20


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 15
      Case 4:20-cv-05095-TOR       ECF No. 15    filed 10/27/20   PageID.98 Page 16 of 17




 1   party …, and futility of amendment.” Zucco Partners, LLC v. Digimarc Ltd., 552

 2   F.3d 981, 1007 (9th Cir. 2009) (quotations and citation omitted).

 3         Finding no basis for the contrary, the Court grants Plaintiff leave to amend

 4   its complaint to supplement the public interest element, if any, to the unfair and

 5   deceptive debt practices claim. However, finding that Plaintiff has properly made

 6   allegations against each Defendant, Plaintiff need not amend to distinguish further

 7   among the Defendants. Defendants can individually answer as to each allegation.

 8      H. Motion for a More Definite Statement

 9         In the alternative, much like the argument for denying leave to amend,

10   Defendants move this Court to order Plaintiff to provide a more definite statement,

11   so that specifically “Plaintiff must identify facts and circumstances in its pleading

12   to support each claim against each identified Defendant such that each ICC, ICC

13   NW, and ICC Turnkey are each able to adequately respond and defend.” ECF No.

14   11 at 10. Plaintiff argues that Defendants “sloppy business practices” are to blame

15   where Defendants were “treating each of these entities interchangeably in the

16   contracting process.” ECF No.12 at 15.

17         Accepting Plaintiff’s allegations as true, the Court has found Plaintiff alleges

18   sufficient factual matter to state claims for relief, with the exception for the unfair

19   and deceptive business practices claim, against each Defendant. Therefore, the

20   Court denies Defendants’ alternative motion for a definite statement. As


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 16
      Case 4:20-cv-05095-TOR     ECF No. 15    filed 10/27/20   PageID.99 Page 17 of 17




 1   previously stated, Defendants may individually answer the allegations and engage

 2   in discovery to further defend against the claims.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         1. Defendants’ Motion to Dismiss for Failure to State a Claim and

 5            Alternative Motion for a More Definite Statement (ECF No. 11) is

 6            DENIED.

 7         2. Plaintiff is granted leave to AMEND its complaint within 21 days of this

 8            Order.

 9         The District Court Executive is directed to enter this Order and furnish

10   copies to counsel.

11         DATED October 27, 2020.

12

13                                  THOMAS O. RICE
                                 United States District Judge
14

15

16

17

18

19

20


        ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND
        ALTERNATIVE MOTION FOR A MORE DEFINITE STATEMENT ~ 17
